COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                No. 08-11-00180-CR
                                                §
                                                                   Appeal from the
                                                §
 EX PARTE: MANUEL CISNEROS                                       168th District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                              (TC# 20040D05971-168-1)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the order of the trial court and reinstate Appellant’s conviction,

in accordance with the opinion of the Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2013.



                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Antcliff, J., and Chew, C.J. (Senior)
(Antcliff, J., Not Participating)
Chew, C.J. (Senior)(Sitting by Assignment)